Exhibit For Immediate Release Contact: Robert J. Habig 650.525.3300 ir@avistar.com AVISTAR COMMUNICATIONS ANNOUNCES RECEIPT OF NOTICE FROM NASDAQ SAN MATEO, CA – April 24, 2008 – Avistar Communications Corporation (NASDAQ: AVSR), a provider of unified visual communications solutions, today announced that, on April 18, 2008, it received a notice from The Nasdaq Stock Market indicating thatAvistar does not comply with Marketplace Rule 4310(c)(4). This rule requires the company to have a minimum bid price of $1.00 per share for continued listing on The Nasdaq Capital Market.The Nasdaq Staff noted that for the 30 consecutive business days prior to April 18, 2008, the bid price of Avistar’s common stock closed below $1.00 per share.Avistar has been provided 180 calendar days, or until October 15, 2008, to regain compliance. If Avistar is unable to regain compliance by October 15, 2008, the Nasdaq Staff will determine whether Avistar meets The Nasdaq Capital Market initial listing criteria as set forth in Marketplace Rule 4310(c), except for the bid price requirement.If Avistar meets such initial listing requirements, the Nasdaq Staff may grant Avistar an additional 180 day compliance period.If Avistar does not meet such other initial listing requirements, the Nasdaq Staff will provide written notification that Avistar’s securities will be delisted.At such time, Avistar may be permitted to appeal the Nasdaq Staff’s determination to delist its securities to a Listing Qualifications Panel. As previously announced, Avistar is currently in a compliance monitoring period with The Nasdaq Stock Market as a result of a past compliance issue that was subsequently cured. If at any time between March 20, 2008 and June 1, 2008, the market value of Avistar’s securities falls below the required minimum of $35 million for 30 consecutive trading days, a Nasdaq Listing Qualifications Panel will promptly conduct a hearing with respect to such failure and Avistar’s securities would be subject to delisting. About Avistar Communications Corporation Avistar creates technology that provides the missing critical element in unified communications: bringing people in organizations face-to-face through enhanced communications, for true collaboration anytime, anyplace. Its latest product, C3, draws on over a decade of market experience to deliver a single-click desktop or room-based videoconferencing and collaboration experience, that moves business communications into a new era. Available as a stand-alone solution, or integrated with existing unified communications software from other vendors, Avistar’s C3 users gain instant messaging-style ability to initiate video communications and collaborate across and outside the enterprise. Patented bandwidth management enables thousands of users to access desktop videoconferencing, Voice over IP (VoIP), collaboration services, and streaming media without requiring substantial new network investment or impairing network performance. Avistar’s desktop videoconferencing and collaboration installations are among the world’s largest, including more than 18,000 seats sold in more than 40 countries.
